     6:20-cv-01565-DCC       Date Filed 08/04/20     Entry Number 28      Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Isabella Donaldson, Personally and as )           C/A No. 6:20-cv-01565-DCC
Guardian for her Minor Child,          )
                                       )
                           Plaintiffs, )
                                       )
v.                                     )          OPINION AND ORDER
                                       )
Walmart Stores, Inc.; Shawn Rice; and )
Claims Management, Inc.,               )
                                       )
                           Defendants. )
________________________________ )

       This matter comes before the Court on Defendants' [5] Motion to Strike, Plaintiff's

[8] Motion to Remand, and Plaintiff's [24] Motion to Amend. The Motions have been fully

briefed and are ripe for review.

                                     BACKGROUND

       Plaintiff initiated this action in the Court of Common Pleas for Laurens County,

South Carolina, alleging that her minor child cut herself after touching a pair of shoes that

had "a razor blade stuck in the tongue of one of the shoes." ECF No. 1-2 at 2–3. Plaintiff

claims that Defendant Walmart Stores, Inc. ("Walmart") and Defendant Shawn Rice, the

manager of Defendant Walmart's Laurens, South Carolina location, "had actual

knowledge that customers had found razor blades in items for sale." Id. at 3. Plaintiff

further alleges that Defendant Claims Management, Inc. ("CMI"), Defendant Walmart's

claims adjuster, "did not thoroughly investigate and evaluate [Plaintiff's] claim." Id. Based

on these allegations, Plaintiff filed a Complaint with three causes of action: (1) negligence




                                             1
     6:20-cv-01565-DCC       Date Filed 08/04/20     Entry Number 28       Page 2 of 10




and gross negligence; (2) negligent hiring, supervision, and retention; and (3) violation of

the South Carolina Unfair Trade Practices Act. Id. at 4–6.

       Defendants filed a Notice of Removal, claiming that "this suit is removable because

there is complete diversity of citizenship between the Plaintiff and Defendants." ECF No.

1 at 2. Specifically, Defendants contend that Plaintiff is a citizen and resident of South

Carolina and that the only South Carolina Defendant—Defendant Rice—was fraudulently

joined as an in-state defendant. Id. The Notice of Removal states that "Defendant Rice

was not employed at the subject store at the time of the alleged incident," and "did not

maintain any substantial level of control over the premises on the date of the incident

because she was not employed by the store at that time." Id. at 3 (citations omitted). In

support of this contention, Defendants attached the Affidavit of Lashawndra Rivers—the

current Store Manager for the Laurens, South Carolina Walmart. Ms. Rivers' Affidavit

states: (1) she began working with Walmart Stores East, LP on or about November 30,

2002; (2) she began working as the Store Manager for the Laurens, South Carolina

Walmart on February 1, 2020; (3) there is no such person by the name of Shawn Rice

currently employed at the Laurens, South Carolina Walmart; (4) during her brief time as

Store Manager, there has never been a Shawn Rice employed by the Laurens, South

Carolina Walmart; and (5) she was not the Store Manager at the time of the incident

described in the Complaint. ECF No. 1-1.

       After filing their Notice of Removal, Defendants filed a Motion to Strike, contending

that "Plaintiff's Complaint sets forth allegations that are immaterial to the causes of action

and/or that are impertinent or scandalous in nature." ECF No. 5 at 1. Plaintiff filed a

                                              2
       6:20-cv-01565-DCC     Date Filed 08/04/20     Entry Number 28      Page 3 of 10




Response in Opposition. ECF No. ECF No. 13. Additionally, Plaintiff filed a Motion to

Remand, contending that Defendants misrepresented the identity of the Store Manager

on the day of the incident and now seek "to benefit from [their] misrepresentations." ECF

No. 8 at 3. Defendants filed a Response in Opposition, and Plaintiff filed a Reply. ECF

Nos. 16, 20. Finally, in order to remedy the issue of who the proper Store Manager was

at the time of the incident, Plaintiff filed a Motion to Amend her Complaint. ECF No. 24.

Defendants filed a Response in Opposition, and Plaintiff filed a Reply. ECF Nos. 25, 27.

The Court now turns to the applicable legal standards and the merits of the motions.

Given the threshold jurisdictional issue, the Court will turn first to the Motion to Remand

prior to addressing the Motion to Amend and Motion to Strike.

                                   LEGAL STANDARD

  I.    Motion to Remand for Fraudulent Joinder

        Federal courts are courts of limited jurisdiction and, as such, may only hear and

decide cases when they have been given the authority to do so by the Constitution and

by federal statute. In re Bulldog Trucking, Inc., 147 F. 3d 347, 352 (1998). The right to

remove a case to federal court derives solely from 28 U.S.C. § 1441, which provides that

"any civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place where

such action is pending." However, "[a] civil action otherwise removable solely on the

basis of [diversity] jurisdiction under [28 U.S.C. § 1332(a)] may not be removed if any of

the parties in interest properly joined and served as defendants is a citizen of the State in

which such action is brought." 28 U.S.C. § 1441(b).

                                             3
       6:20-cv-01565-DCC      Date Filed 08/04/20     Entry Number 28       Page 4 of 10




        The fraudulent joinder doctrine will permit a defendant to remove a case to federal

court despite the presence of another non-diverse defendant. Mayes v. Rapoport, 198

F.3d 457, 461 (4th Cir. 1999). "To establish fraudulent joinder, the removing party must

show either: (1) outright fraud in the plaintiff's pleading of jurisdictional facts, or (2) that

there is no possibility that the plaintiff would be able to establish a cause of action against

the in-state defendant in state court." Toney v. LaSalle Bank Nat. Ass'n, 36 F. Supp. 3d

657, 663 (D.S.C. 2014) (citing Benjamin v. Wal-Mart Stores, Inc., 413 F. Supp. 2d 652,

654 (D.S.C. 2006)). "The second means for establishing fraudulent joinder is even more

favorable to a plaintiff than the standard for ruling on a motion to dismiss under Fed. R.

Civ. P. 12(b)(6). Id. (citing Hartley v. CSX Transp. Inc., 187 F.3d 422, 424 (4th Cir. 1999)).

"A plaintiff does not have to show he will prevail against the defendant." Id. "He must

only show that he has a slight possibility of succeeding." Id. (citing Hartley, 187 F.3d at

426). If the plaintiff can show this glimmer of hope, the defendant is properly joined." Id.

Indeed, "[b]ecause removal jurisdiction raises significant federalism concerns, [courts]

must strictly construe removal jurisdiction." Mulcahey v. Columbia Organic Chems. Co.,

29 F.3d 148, 151 (4th Cir. 1994) (citation omitted). "If federal jurisdiction is doubtful, a

remand is necessary." Id.

 II.    Motion to Amend

        "A party may amend its pleading once as a matter of course within: (A) 21 days

after serving it, or (B) if the pleading is one to which a responsible pleading is required,

21 days after service of a responsive pleading or 21 days after service of a motion under

Rule 12(b), (e), or (f), whichever is earlier." Fed. R. Civ. P. 15(a)(1). "In all other cases,

a party may amend its pleading only with the opposing party's written consent or the



                                               4
       6:20-cv-01565-DCC     Date Filed 08/04/20    Entry Number 28      Page 5 of 10




court's leave. The court should freely give leave when justice so requires." Fed. R. Civ.

P. 15(a)(2). The Fourth Circuit has announced a "policy to liberally allow amendment in

keeping with the spirit of Federal Rule of Civil Procedure 15(a)." Galustian v. Peter, 591

F.3d 724, 729 (4th Cir. 2010) (citation omitted). "Although such motions should be

granted liberally, a district court may deny leave if amending the complaint would be

futile—that is if the proposed amended complaint fails to satisfy the requirements of the

federal rules. United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370,

376 (4th Cir. 2008) (quotation and citations omitted).

III.    Motion to Strike

        "The court may strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter" either on its own or on motion made by a

part "before responding to the pleading or, if a response is not allowed, within 21 days

after being served with the pleading." Fed. R. Civ. P. 12(f). "Rule 12(f) motions are

generally viewed with disfavor 'because striking a portion of a pleading is a drastic remedy

and because it is often sought by the movant simply as a dilatory tactic.'" Waste Mgmt.

Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (quoting 5A A. Charles Alan

Wright & Arthur R. Miller, Federal Practice & Procedure § 1380, 647 (2d ed. 1990).

                                        ANALYSIS

  I.    Motion to Remand for Fraudulent Joinder

        Initially, the Court notes that, based on the correspondence the parties have

submitted as attachments as well as the correspondence the parties have copied the

Court on, counsel are not working professionally with one another in this case. See, e.g.,

ECF No. 8; see also ECF No. 8-1. Regardless of counsel's positions on the merits of the



                                             5
     6:20-cv-01565-DCC        Date Filed 08/04/20     Entry Number 28      Page 6 of 10




case, they need to endeavor to work civilly even when they disagree. Although the Court

is not privy to the private conversations between counsel in this case, it appears there

was some correspondence on April 24, 2020 between counsel wherein Plaintiff's counsel

offered to substitute the correct Store Manager as a Defendant. See ECF No. 8-1. In

response, Defendants' counsel declined to provide the name of the Store Manager at the

time of the incident. There is nothing legally wrong with Defendants' position, as Plaintiff

could (and it seems, did) request that information through discovery. What is puzzling to

the Court is Plaintiff's counsel's repeated assertions that they "have actual evidence that

the store manager is liable in this case." ECF No. 8-1 at 1. It is perplexing that Plaintiff's

counsel claims to have actual evidence that the Store Manager was on notice of the razor

blade while also claiming to not know the identity of the Store Manager.

       Nonetheless, regardless of how we got to this point, at this juncture in the litigation,

all parties seem to agree that Defendant Shawn Rice was not the Store Manager on the

day of the incident that gave rise to this lawsuit. Indeed, after the Motion to Remand was

fully briefed, the Court held a telephonic Rule 16 conference with the parties to discuss

the case. Counsel raised the issue of whether Defendant Rice was properly identified,

and the Court directed the parties to discuss that issue. Additionally, the Court suggested

two potential alternatives: (1) Plaintiff could seek to amend her Complaint to name a John

Doe Defendant; or (2) Defendants could provide the name of the Store Manager to

Plaintiff, and she could then seek to amend her Complaint to name the proper Store

Manager. It appears from the filings that Defendants' counsel has now provided Plaintiff's

counsel with the name of the Store Manager—Russell Sporysz. ECF No. 24 at 2. In light

of this and Plaintiff's filing of a Motion to Amend, the Court concludes that the case was



                                              6
       6:20-cv-01565-DCC     Date Filed 08/04/20       Entry Number 28   Page 7 of 10




properly removable at the time of filing because Shawn Rice was not the Store Manager.

Accordingly, Plaintiff's Motion to Remand, ECF No. 8, is DENIED.

 II.    Motion to Amend

        Federal Rule of Civil Procedure 15(a) requires that the Court liberally grant leave

to amend. However, leave need not be granted when an amendment would be futile.

Plaintiff has not submitted a Proposed Amended Complaint for the Court to review, which

makes the Court's task impossible. The analysis of the propriety in this case turns both

on the liberal language of Rule 15(a) and the discretionary language of 28 U.S.C. §

1447(e), which states: "If after removal the plaintiff seeks to join additional defendants

whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or

permit joinder and remand the action to the State court." The latter's statutory language

acknowledges the opportunity for gamesmanship that savvy plaintiffs may take

advantage of. To illustrate the point, 28 U.S.C. § 1441(b)(1) states: "In determining

whether a civil action is removable on the basis of the jurisdiction under [28 U.S.C.

§ 1332], the citizenship of defendants sued under fictitious names shall be disregarded."

Essentially, Plaintiff is asking the Court to ignore that statutory mandate by continuing to

pursue her Motion to Remand. Before granting Plaintiff leave to amend her case and

joining a party whose identity the Plaintiff did not know at the time of removal, the Court

must evaluate the propriety of joinder in this case.

        In short, while Plaintiff has repeatedly stated that she has actual evidence of the

Store Manager's personal liability, she was not able to identify the name of the Store

Manager without Defendants disclosing that information. Perhaps Plaintiff has reams of

evidence against the Store Manager, or perhaps pleading that the Store Manager knew



                                             7
           6:20-cv-01565-DCC    Date Filed 08/04/20   Entry Number 28    Page 8 of 10




that there were razor blades in shoes "for several weeks before the minor child was

injured," ECF No. 1-2 at 3, was a strategic ploy to keep the case in state court. This Court

may never know, but it must uphold its statutory responsibility to fully and fairly evaluate

whether Defendants' continued invocation of the jurisdiction of the federal courts is

justified.

            To that end, the Court must consider a variety of factors in evaluating whether

joinder of a non-diverse party is proper, "including: the extent to which the purpose of the

amendment is to defeat federal jurisdiction, whether the plaintiff has been dilatory in

asking for amendment, whether the plaintiff will be significantly injured if amendment is

not allowed, and any other factors bearing on the equities." Mayes v. Rapoport, 198 F.3d

457, 462 (4th Cir. 1999) (quotation and citations omitted). Additionally, the Fourth Circuit

has noted that "the fraudulent joinder doctrine can be yet another element of the district

court's flexible, broad discretionary approach to resolving a post removal question of

whether a nondiverse defendant should be joined under Section 1447(e)." Id. at 463.

Accordingly, Plaintiff's Motion to Amend, ECF No. 24, is DENIED with leave to refile.

Plaintiff is directed to file a Proposed Amended Complaint with her Motion to Amend, and

the parties are directed to brief the issue of whether joinder is proper under Section

1447(e). 1

    III.    Motion to Strike

            While the Court has some concern about the inflammatory language used in

Plaintiff's Complaint, Rule 12(f) is clear that a Motion to Strike must be filed "before



1 The Court finds that Plaintiff has not been dilatory in seeking an amendment; therefore,
the parties need not address this factor. However, the parties should address the
remaining factors set forth in Mayes.
                                               8
     6:20-cv-01565-DCC       Date Filed 08/04/20    Entry Number 28      Page 9 of 10




responding to the pleading." Fed. R. Civ. P. 12(f). Here, Defendants filed an Answer to

Plaintiff's Complaint at 4:13 PM on April 23, 2020. Thereafter, at 4:15 PM on April 23,

2020, Defendants filed their Motion to Strike. The Court acknowledges that there is some

authority to support the simultaneous filing of a Motion to Strike and Answer. See, e.g.,

Xerox Corp. v. Imatek, Inc., 220 F.R.D. 244 (D. Md. 2004) ("The Court finds that Xerox

was within its right to file its Motion and answer ImaTek's Counterclaim on the same day

in order to avoid protracted litigation." (citing 5A Charles Alan Wright, Arthur R. Miller &

Edward H. Cooper, § 1380 (1986))). "Although this conclusion seems sound, it is both

somewhat illogical and a technical violation of the requirement that the motion be made

before pleading when a responsive pleading is required or permitted." 5C Arthur R. Miller,

Mary Kay Kane & A. Benjamin Spencer, Federal Practice & Procedure § 1380 (3d ed.).

"Under Rule 12(b) every objection to a pleading may be asserted in a responsive

pleading." Id. (internal footnote omitted). "If the defects that may be attacked by a motion

to strike are properly objected to in the answer, their consideration will require the same

time and effort as they would have consumed if they were incorporated in a motion to

strike." Id. On balance, the Court is constrained to comply with the plain language of

Rule 12(f), and finds that Defendants' Motion to Strike is untimely. While the Court may

strike matter from Plaintiff's Complaint on its own motion, the Court does not find the

allegations to be so redundant, immaterial, impertinent, or scandalous as to justify that

extraordinary measure at this time. Accordingly, Defendants' Motion to Strike, ECF No.

5, is DENIED with leave to refile as to Plaintiff's proposed Amended Complaint if

warranted.




                                             9
    6:20-cv-01565-DCC      Date Filed 08/04/20    Entry Number 28     Page 10 of 10




                                    CONCLUSION

       For the foregoing reasons, Defendants' [5] Motion to Strike is DENIED; Plaintiff's

[8] Motion to Remand is DENIED; and Plaintiff's [24] Motion to Amend is DENIED with

leave to refile.

       IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
August 4, 2020
Spartanburg, South Carolina




                                           10
